DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as stated in paper dated 7/30/2021, is withdrawn in view of applicant’s amendments and arguments in paper dated 10/26/2021.  

Claim Rejections - 35 USC § 102
The rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2010/0041694 (Takaishi), as stated in paper dated 7/30/2021, is changed to a 103 (see below) in view of applicant’s amendments in paper dated 10/26/2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over US PGPub 2010/0041694 (Takaishi), is upheld and now, in view of applicant’s amendments to the claims in paper dated 10/26/2021, has been changed to a rejection of claims 1-7, 9 and 11-20 under 35 U.S.C. 103 as being unpatentable over US PGPub 2010/0041694 (Takaishi).  As previously stated, Takaishi teaches a markush of formula (I) in the specification and compounds 45, 4 and 51 that render obvious the instant claims.  Example 3 is a position isomer of the instantly claimed compounds. Page 31 #6 and #7 are both position isomers of the instantly claimed compounds.  Page 28 #2 is the same but the Z is H.  Page 27 #3, Z is H.  The markush taught by Takaishi fully encompasses the instant claims.  It would have been obvious to one of ordinary skill in the art at the time of the invention to make a differently substituted compounds with another moiety encompassed by formula (I) with the reasonable expectation of getting another compound having the same or similar properties.  Rationale: All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-F 8-4 Telework Home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625